Citation Nr: 1828541	
Decision Date: 05/10/18    Archive Date: 05/18/18

DOCKET NO.  15-00 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety, depressive disorder, PTSD, and alcohol abuse/dependency.  



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

LM Stallings, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1964 to April 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In light of the holding in Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009), the Board has determined that the Veteran's claim includes a petition to reopen a claim of service connection for PTSD which must be addressed before adjudicating the Veteran's claim for service connection for an acquired psychiatric disorder.  Clemons held that a claim for a mental health disability includes any mental health disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Although the Veteran did not specifically appeal the December 2012 denial of the petition to reopen a claim of service connection for PTSD, the evidence reflects continuing indications that the Veteran may have PTSD or features of PTSD; therefore, pursuant to Clemons, the Board considers PTSD to be part of the current appeal seeking service connection for anxiety and depressive disorder.  As such, the Board has characterized the reopened issue to be service connection for an acquired psychiatric disability, to include anxiety, depressive disorder, PTSD, and alcohol abuse/dependency.  

The issue of service connection for an acquired psychiatric disorder is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action is required.


FINDINGS OF FACT

1.  A November 2010 decision denied the Veteran's claim of service connection for PTSD and he did not submit a timely notice of disagreement and documentation constituting new and material evidence was not actually or constructively received within the one-year appeal period.  

2.  Evidence received since the November 2010 decision relates to an unestablished fact necessary to substantiate the claim of service connection for PTSD; and raises a reasonable possibility of substantiating such claim.


CONCLUSIONS OF LAW

1.  The November 2010 decision that denied a claim for service connection for PTSD is final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

2.  New and material evidence has been received, and the claim for service connection for PTSD is reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C. §§ 5103, 5103A, 5108; 38 C.F.R. §§ 3.156.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the claim given the favorable nature of the Board's decision for the portion of the claim being decided herein.

Legal Standards and Analysis

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R.           § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  The Court interpreted the language of 
38 C.F.R. § 3.156(a), and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Veteran's claim for PTSD alone was denied in November 2010 based on a finding that the Veteran did not have a diagnosis of PTSD.  The Veteran did not submit a timely notice of disagreement or new and material evidence within a year of the rating decision.  Therefore, the November 2010 decision is final as to the denial of service connection for PTSD.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.

Thereafter, the Veteran filed a petition to reopen a claim for PTSD in March 2012.  This petition was denied in May 2012.  This decision did not become final as within a year of the denial, the Veteran submitted a new claim of service connection for anxiety and depressive disorder which the RO interpreted to also include a petition to reopen a claim for PTSD.  The December 2012 RO decision denied the petition to reopen the claim.

The evidence of record at the time of the November 2010 decision consisted of the Veteran's VA Form 21-526, Application for Compensation/Pension, the Veteran's DD-214, military personnel records, VA Form 21-0781, Statement in Support of Claim for Service Connection for PTSD, three buddy letters, VA treatment records from April 2010 to November 2010, and a VA examination dated October 2010.  

The evidence associated with the claims file after the November 2010 decision includes additional VA treatment records, VA Form 21-526b, Veteran's Supplemental Claim for Compensation, and a VA Form 21-4138, Statement in Support of Claim.  

In particular as applied to the Veteran's PTSD symptomatology, a VA treatment note from February 2012 reflects that the Veteran had been getting treatment for PTSD.  This record is new, in that it was not previously of record.  The November 2010 decision denied the Veteran's claim on the basis of no diagnosis of PTSD.  As the lack of a current diagnosis was the basis for the denial of the claim in the prior decision, this new evidence clearly relates to an unestablished fact necessary to substantiate the claim and is material.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); see also Shade, 24 Vet. App. 110. 

New and material evidence has been received to reopen the claim for service connection for PTSD, and reopening the claim is warranted.  38 C.F.R. § 3.156(a).  


ORDER

New and material evidence having been received, the claim for service connection for PTSD is reopened; to this extent only, the appeal is granted.  


REMAND

The Veteran asserts that he is entitled to service connection for an acquired psychiatric disorder, including anxiety and depressive disorder.  He has submitted lay statements indicating that he has had difficulty with anxiousness, paranoia, and nightmares since he left the service.  Specifically, the Veteran reported that his final duty in service included traveling with the bodies of deceased soldiers back to their family homes, and that these experiences have impacted him to this day.  

In an October 2010 VA examination for a prior claim of service connection for PTSD, the examiner noted diagnoses of alcohol abuse and nicotine dependence and provided a negative nexus opinion.  The VA examiner opined that the Veteran's ability to complete a bachelor's degree, work for the state of Oregon, and get married indicated that there was no objective evidence of functional impairment socially, occupationally, or academically from a mental disorder.  VA treatment records from November 2010 reflect diagnoses of anxiety not otherwise specified, depressive disorder not otherwise specified, and alcohol dependence.  As noted above, a VA treatment note in February 2012 reflects that the Veteran had been receiving treatment for PTSD and there are impressions provided that the Veteran has "features of PTSD."  These diagnoses continued through the most recent VA records in September 2012. 

Lay evidence submitted in July 2010 from three of the Veteran's family and friends reflect that the Veteran's service has caused nightmares, night sweats, social isolation, anxiety, anger, and alienation from family since he returned from service and continued to be a problem.  

The Veteran's service personnel records reflect that he had a military occupational specialty (MOS) of 57, which the RO in its November 2010 rating decision, indicated was a Mortuary Affairs Specialist.  His statements regarding the events he experienced completing duties associated with this MOS are consistent with the circumstances of such service; therefore, the Board finds them to be credible for purposes of obtaining an examination.  

In a May 2015 Appellant's Brief, the Veteran's representative argued that the Veteran's claim for anxiety and depressive disorder warrants a current VA examination to determine whether his acquired psychiatric disorders are due to his military service.  

As indicated above, there are no medical opinions currently of record which adequately address, with sufficient rationale, whether there is a relationship between any of the Veteran's current acquired psychiatric disabilities and his military service (specifically his time as an escort to the families of fallen soldiers).  The October 2010 VA examination only evaluated the previously claimed PTSD and did not consider any additional diagnoses, nor did the VA examiner acknowledge the Veteran's lay statements or lay evidence submitted by the Veteran's friends and family; therefore, the examination is insufficient on which to rate the current claim for an acquired psychiatric disorder.  In addition, the Board notes that the Veteran has not been afforded a VA psychiatric examination since VA first implemented the use of the DSM-5 (effective August 4, 2014) to replace the DSM-IV.  On remand, a new VA psychiatric examination with all necessary medical opinions must be conducted.

The Board notes that the most recent VA treatment records in the file are from September 2012.  Therefore, on remand updated records must be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all updated VA treatment records from September 2012 to the present.

2.  After completing the development requested in item 1, schedule the Veteran for a VA psychiatric examination with a clinician with appropriate expertise in order to ascertain the nature and etiology of all of his current acquired psychiatric disabilities.  The claims file should be made available to the clinician for review.  Any indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.

After reviewing the claims file, the clinician should provide an opinion on the following questions:

Identify all valid diagnoses of acquired psychiatric disabilities present at any time since the pendency of the claim (anxiety, depressive disorder, and alcohol dependency), with consideration of the DSM-5, and indicate whether each of the current diagnoses is separate and distinguishable from the others.

Then provide opinions on the following questions:

A) If PTSD is diagnosed, is it at least as likely as not (50 percent or greater probability) that the Veteran's PTSD is related or attributable to any incident of the Veteran's military service, including his duties as a Mortuary Affairs Specialist?    

B) For any diagnosed acquired psychiatric disorder other than PTSD, including anxiety disorder, depressive disorder, is it at least as likely as not (50 percent probability or greater) that such disability was incurred in, related to, or caused by any incident of the Veteran's military service (to include his experiences as a mortuary affairs specialist and duty to escort service to the families of fallen soldiers)?

C) For any diagnosed psychiatric disorder determined to be at least as likely as not due to the Veteran's service, is it at least as likely as not (50 percent or greater probability) that any diagnosed substance use disorder, including alcohol dependency, is caused or aggravated (where aggravation is any increase in the severity of the condition beyond its natural progression) by the psychiatric disorder(s) determined to be at least as likely as not due to the Veteran's service?

The clinician should provide a complete rationale for any opinion provided.  If the clinician cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Thereafter, review the record, ensure that all development is completed (and arrange for any further development suggested by additional evidence received), and readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, in whole or in part, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).
Department of Veterans Affairs


